Citation Nr: 0120833	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 


FINDINGS OF FACT

1.  This case stems from an informal claim for benefits filed 
on April 4, 1995.  

2.  Post-traumatic stress disorder rendered the veteran 
demonstrably unable to obtain or retain employment as of 
April 4, 1995. 


CONCLUSION OF LAW

The requirements for an effective date of April 4, 1995, but 
no earlier, for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 5101, 5110, 
7105(b)(1) (West 1991); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.400, 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

VA laws and regulations pertaining to the effective date of a 
claim for increase in disability mandate that it shall "be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is further 
specified under § 5110 that "[t]he effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Accordingly, the United States Court of 
Appeals for Veterans Claims has held that "evidence in a 
claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).  

In March 1992, the RO granted service connection for post-
traumatic stress disorder effective July 1990 and evaluated 
that disability as 50 percent disabling, assigning temporary 
total evaluations from October 1990 to December 1990 and from 
January 1991 to March 1991.  In April 1992, the RO notified 
the veteran of that decision and the veteran did not file an 
expression of disagreement within one year of notification.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

In September 1992, the RO assigned a temporary total 
evaluation from April 1992 to June 1992.  In February 1993, 
the veteran filed a claim for an increased evaluation for 
post-traumatic stress disorder.  In March 1993, the RO 
assigned a temporary total evaluation from December 1992 to 
February 1993 and a 70 percent evaluation thereafter.  In 
April 1993, the RO notified the veteran of that decision; 
however, the veteran did not file an expression of 
disagreement within one year of the date of notice of the 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).

In March 1995, the RO denied an evaluation for post-traumatic 
stress disorder in excess of 70 percent.  That same month, 
the RO notified the veteran of the adverse decision, however, 
the veteran did not file an expression of disagreement within 
one year of notice.  The March 1995 decision, like earlier 
decisions is final.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).

On April 4, 1995, in a letter dated that same date, a 
physician, Dr. R., indicated that the veteran was being 
treated for post-traumatic stress disorder and that the 
veteran was totally disabled with poor employment capacity.  
The veteran submitted that letter to the VA on April 12, 
1995.  Subsequently, on July 10, 1995, the veteran submitted 
additional letters, a June 27, 1995 letter from the same 
physician that also reflects an opinion that the veteran is 
totally disabled and a June 26, 1995 letter from a another 
health care provider who therein assigned a GAF evaluation of 
35 to the veteran's post-traumatic stress disorder.  In 
August 1995, the RO again denied an increased evaluation for 
post-traumatic stress disorder, notifying the veteran of the 
decision of the adverse decision in September 1995. 

On February 12, 1996 the veteran underwent a psychological 
evaluation.  The examiner diagnosed post-traumatic stress 
disorder, as well as major depression.  The examiner assigned 
a global assessment of functioning of 35.  An April 9, 1996 
letter from a private physician, further, reflects a 
conclusion that the veteran's disability is very severe and 
that the veteran is unable to obtain or retain employment.  

On May 7, 1996, the veteran filed a Statement in Support of 
Claim wherein he requested that his claim for a higher 
evaluation be reopened.  In May 1996, the RO granted a 100 
percent evaluation for post-traumatic stress disorder and 
made that grant of benefits effective May 7, 1996, the 
ostensible date of claim in this case.  The RO subsequently, 
in August 1999, made the grant of a 100 percent rating for 
post-traumatic stress disorder effective April 9, 1996, based 
upon the medical opinion documented on that date which 
reflects a conclusion that the veteran's post-traumatic 
stress disorder renders the veteran demonstrably unable to 
obtain or retain employment.  In granting the earlier date, 
the RO, in August 1999, erroneously characterized the issue 
in terms of whether there was clear and unmistakable error in 
the May 1996 opinion that initially established the effective 
date for the grant of a 100 percent evaluation for post-
traumatic stress disorder.  Review of the May 1996 decision 
for clear an unmistakable error, however, entails a stricter 
standard than required in this case.

In this respect, the veteran, in August 1996, timely filed a 
notice of disagreement with respect to the effective date 
assigned for 100 percent disability rating by the May 1996 
rating decision.  The RO did not mail to the veteran a 
statement of the case addressing that issue until August 
1999, at which point the veteran perfected his appeal to the 
Board within 60 days of mailing of the statement of the case.  
Because the veteran timely appealed the decision to establish 
the effective date that he challenges on appeal, the Board 
addresses that issue de novo.  See 38 U.S.C.A. § 5108, 
7105(c); 38 C.F.R. § 20.1103.

This case, in actuality, derives from an appeal of the August 
1995 rating decision, which denied an increased evaluation 
for post-traumatic stress disorder.  The veteran's August 
1996 notice of disagreement was received within the one year 
time limit for initiating an appeal from this rating 
decision.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
It is, therefore, the claim that gave rise to the August 1995 
rating decision that constitutes the starting point for 
ascertaining the proper effective date for the grant of 
benefits in this case.  

VA records of treatment are recognized as informal claims for 
benefits as of the date of treatment, and private records of 
treatment are recognized as informal claims for benefits as 
of the date of submission.  38 C.F.R. § 3.157.  A claim is 
considered filed as of the date of the filing of an informal 
claim, if a formal claim is filed within one year of the 
informal claim for benefits.  38 C.F.R. § 3.155.  

The April 4, 1995, letter constitutes evidence of treatment 
for post-traumatic stress disorder, and because it was 
provided by a fee basis health care provider, constitutes a 
VA record, for purposes of analysis.  Therefore, the 
document, which addresses the severity of the veteran's post-
traumatic stress disorder, constitutes an informal claim for 
benefits filed on April 4, 1995.  The August 1995 decision 
was decided within one year of the April 4, 1995 letter and, 
therefore, April 4, 1995 constitutes the proper date of claim 
from which this appeal stems.  

That letter, further, together with other evidence in the 
claims file, establishes that the veteran's post-traumatic 
stress disorder warranted a 100 percent evaluation from as 
early as the date of claim, April 4, 1995.  The Board 
observes that in the course of this appeal, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52707 (1996).  Under the criteria applicable 
to the time frame in question, post-traumatic stress disorder 
warrants a 50 percent evaluation, if the ability to maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels must be so 
reduced as to result in considerable industrial impairment.  
Post-traumatic stress disorder warrants a 70 percent 
evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; if the disorder results in 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or if the individual is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Each of the criteria for a 
total evaluation is an independent basis for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
The April 4, 1995 letter establishes that the veteran was 
demonstrably unable to obtain or retain employment and, 
therefore, warrants a total schedular rating as of the date 
of claim.  

The veteran is not entitled to a 100 percent evaluation 
earlier than April 4, 1995.  The claims file contains a 
December 13, 1994 letter from Dr. K. that reflects an opinion 
that post-traumatic stress disorder renders the veteran 
totally disabled.  The RO, however, considered the December 
1994 opinion, as well as additional evidence, in its prior 
final decision in March 1995.  As noted earlier, the veteran 
did not initiate an appeal, with respect to that rating 
decision, following written notification in March 1995.  38 
U.S.C.A. §§ 5104, 7105(a)-(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.201.  Thus, the effective date 
for a later increase in the 70 percent rating must be 
determined in relation to a new claim for increased 
compensation.  See Suttmann v. Brown, 5 Vet. App. 127, 136 
(1993) (holding that a claim for increase "based on facts 
different from the prior final claim" is a new claim).  

In other words, since the RO's unappealed final rating 
decision in March 1995 is determinative, as a matter of law, 
that the evidence then before it did not show entitlement to 
a rating higher than 70 percent for the service-connected 
PTSD, "the [veteran] is collaterally estopped from 
relitigating the same issue based upon the same evidence, 
albeit for a different purpose."  Hazen v. Brown, 10 Vet. 
App. 511, 520.  Therefore, any later award of increased 
compensation, as to the PTSD disability rating, must be based 
upon a new claim and, if the claim is granted, the effective 
date for the increase may not be based solely upon the 
evidence considered in the prior final decision.  Ibid. at 
521.  Because the veteran filed an informal claim for 
benefits on April 4, 1995, that date is the proper date for 
the grant of a 100 percent evaluation in this case.  

II.  Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.



ORDER

An effective date of April 4, 1995, but no earlier, is 
assigned for a 100 percent evaluation for post-traumatic 
stress disorder.  To this extent, the appeal is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

